In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00201-CV

IN RE AMERICAN AIRLINES, INC.              §   Original Proceeding

                                           §   236th District Court of Tarrant County, Texas

                                           §   Trial Court No. 236-326225-21

                                           §   September 12, 2022

                                           §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered relator’s petition for writ of mandamus, all

responsive filings, and the in camera documents forwarded by the trial judge and

holds that the petition should be conditionally granted in part. Accordingly, we

conditionally grant the writ of mandamus in part and order the trial court to vacate its

verbal directive to the parties to forward all documents to be filed to its court

coordinator via email (the Email Order) instead of being paper filed under seal with

the Tarrant County District Clerk. We further order the trial court––to the extent it

has not already done so––to comply with Rule of Civil Procedure 74 by noting the
filing date and time on the documents tendered solely to the court coordinator via

email in accordance with the Email Order. We direct the court coordinator of the

236th District Court––and any other trial court personnel in possession of digital or

paper copies of the described items––to then forward any of those file-marked

documents that have not already been forwarded according to our July 26, 2022 order

in cause number 02-22-00159-CV to the Tarrant County District Clerk under seal.

      It is further ordered that each party shall bear their own costs of this original

proceeding, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack